Title: From George Washington to Major General Israel Putnam, 9 March 1779
From: Washington, George
To: Putnam, Israel


Dear Sir
Head Quarters Middle Brook 9th March 1779
I have your favs. of the 2d and 4th instants and am pleased to hear of Genl Tryons speedy retreat from Horseneck with the loss which he sustained in his march back.
I cannot see any right that I have to interfere in scudders Affair, more especially as he acted under a state commission and has libelled his prize in the Court of Admiralty. I have returned you the papers you sent with Docr Anthony’s representation respecting such part of the Goods as are claimed by him. I think it best to let the Court take the matter fully in to consideration and determine it according to the principles of law and equity. I cannot depart from the periods of inlistment pointed out in the General orders transmitted to you, as it would occasion endless confusion to make rules suited to the case of every individual.
You may distribute the Blankets which you have discovered at Danbury among the troops under your command in proportion to their wants, and should give Colo. Hazens Regt a full share as they do not reap the benefit of state supplies. The 7 Bales of Cloth and Cloathing intended for Colo. Chas Webbs Regt had better be forwarded to the Cloathier at Fishkill from whom you can draw what may be wanting, or, take out what is necessary before it is sent off. I am informed that 2714 pair of shoes and 244 setts of leather accoutrements are lodged at the House of Comfort Hoit jun. at Danbury. Should the troops under your command be in want of shoes you may supply them out of that parcel, sendg what are left to Fishkill. Should the Connecticut and New Hampshire Brigades have a state supply, you will in that case forward the whole except what Hazens may want—The accoutrements are to be sent forward to the Commy Military Stores at Fishkill—The regimental paymasters are to keep exact accounts of what Cloathing they receive not directly from the Cloathier and furnish him with a Copy.
I have desired the Board of War in making out Commissions for the Connecticut line to leave the dates of Colo. Johnston’s and Colo. Grosvenors blank, as I hope the dispu⟨te⟩ will be settled by the time the Commissions arrive. If you and the General Officers will, upon hearing the claims of both, determine it finally I will confirm it—I return you my letter of the 22d Feby which was put among the papers, I imagine by mistake. 